UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 24, 2013 TECHE HOLDING COMPANY (Exact name of Registrant as specified in its Charter) Louisiana 1-13712 72-1287456 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1120 Jefferson Terrace Boulevard, New Iberia, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (337) 560-7151 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). TECHE HOLDING COMPANY INFORMATION TO BE INCLUDED IN THE REPORT Section 2 – Financial Information Item 2.02Results of Operations and Financial Condition On July 24, 2013, the Registrant issued a press release to report earnings for the quarter ended June 30, 2013. A copy of the press release is furnished with this Form 8-K as Exhibit 99 and is incorporated herein by reference. Section 9 –Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (d) Exhibits: Exhibit 99 B Press Release dated July 24, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. TECHE HOLDING COMPANY /s/ J. L. Chauvin Date:July 24, 2013 By: J. L. Chauvin Senior Vice President, Treasurer and Chief Financial Officer
